            Case 1:20-cv-01307-MHS Document 11 Filed 01/04/21 Page 1 of 3




                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
HARMON-EL, et al.,                             )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )       No. 20-1307 C
                                               )       Judge Solomson
THE UNITED STATES,                             )
                                               )
       Defendant.                              )
                                               )
_________________________________              )

                     DEFENDANT’S RESPONSE TO PLAINTIFFS’
                MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

       Pursuant to Rule 15(b) of the Rules of the Court of Federal Claims, defendant, the United

States, respectfully submits this response to the motion for leave to file an amended complaint

filed by pro se plaintiffs, Xi Chin Clan Nation, Harmon Rhashea Lynn Foreign Trust, The Be

Kind and Unified Foreign Family Indigenous Trust, RLH Ma’at Law Office, Guale Yamassee

Compliance Department, and Guale Yamassee Juris Consul Office (collectively, plaintiffs).

Although the United States does not believe that any amendment is likely to cure the

jurisdictional defects in light of the underlying facts so far alleged, considering plaintiffs’ pro se

status, the United States takes no position on plaintiffs’ motion for leave to amend.



                                               Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ROBERT E. KIRSCHMAN, JR.
                                               Director

                                               s/Allison Kidd-Miller
                                               ALLISON KIDD-MILLER
                                               Assistant Director
        Case 1:20-cv-01307-MHS Document 11 Filed 01/04/21 Page 2 of 3




                                   s/Sarah E. Kramer
                                   SARAH E. KRAMER
                                   Trial Attorney
                                   Commercial Litigation Branch
                                   Civil Division
                                   Department of Justice
                                   P.O. Box 480
                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Telephone: (202) 353-0537
                                   Facsimile: (202) 305-2062
                                   Sarah.E.Kramer@usdoj.gov

January 4, 2021                    Attorneys for Defendant




                                      2
         Case 1:20-cv-01307-MHS Document 11 Filed 01/04/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 4th day of January, 2021, I caused to

be placed in the United States mail (first-class, postage prepaid), copies of “Defendant’s

Response to Plaintiffs’ Motion for Leave to File an Amended Complaint” addressed as follows:


                               RHASHEA LYNN HARMON-EL
                                       P.O Box 7446
                                  Philadelphia, PA 19101


                                        WHITE OWL
                                        P.O. Box 6666
                                     Woodbridge, VA 22195


                                      s/Sarah E. Kramer
                                      SARAH E. KRAMER




                                                 3
